DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 7/1/2021 and interview dated 10/05/2021.
3.	Applicant's remarks, filed on 7/1/2021, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments. 
Terminal Disclaimer
4.	The terminal disclaimer has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT/COMMENT
5.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Paul B. Johnson (Reg. No. 59,375) on 0/05/2021.

5.2.	This listing of claims will replace all prior versions and listings of claims in the application:

1.	(Currently amended) A method comprising:

obtaining information indicating that the received URL is a counterfeit URL; 
comparing content extracted from a website associated with the received URL with content associated with websites associated with each of a plurality of legitimate URLs based on obtaining information indicating that the received URL is counterfeit;
identifying a first legitimate URL included in the plurality of legitimate URLs whose associated website includes content that exceeds a threshold similarity to the content of the website associated with the received URL; and 
redirecting;
wherein identifying the first legitimate URL includes:
determining that all websites associated with legitimate URLs included in a portion of the plurality of legitimate URLs listed in a primary listing of legitimate URLs do not exceed the threshold similarity to the extracted content of the website associated with the received URL; and
comparing content extracted from the website associated with the received URL with content associated with websites of a portion of the plurality of legitimate URLs listed in a secondary listing of legitimate URLs representing legitimate entities that include a bid to have the browser application redirected to their legitimate URLs, wherein the first legitimate URL is included in the secondary listing of legitimate URLs.

2.	(Previously presented) The method of claim 1, further comprising: 
	transmitting the extracted content from the website associated with the received URL to a counterfeit URL detection system configured to analyze the extracted content, wherein said obtaining information includes receiving an assessment from the counterfeit URL detection system indicating that the received URL is counterfeit. 

3.	(Currently amended) The method of claim 1, further comprising:
	comparing the received URL with a listing of known counterfeit URLs, wherein said obtaining information includes matching the received URL with any counterfeit URL listed in the listing of known counterfeit URLs, indicating that the received URL is counterfeit. 

4.	(Original) The method of claim 1, further comprising: 
	responsive to obtaining information indicating that the received URL is counterfeit, blocking the browser application from accessing content associated with the received URL.

5.  	(Currently amended) The method of claim 1, whereinthe primary listing of legitimate URLs s legitimate entities that are subscribed to receive redirected URL requests


	identifying a first set of characteristics of the content extracted from the website associated with the received URL, the first set of characteristics including at least one of detected objects, detected text, and detected source information included in the content extracted from the website associated with the received URL; and
	identifying a plurality of characteristics of the website associated with the first legitimate URL, 
	wherein said comparing includes: 
	comparing the first set of characteristics with the plurality of characteristics to determine a number of common characteristics between the first set of characteristics and the plurality of characteristics; and 
	determining that the number of common characteristics between the first set of characteristics and the plurality of characteristics exceeds a threshold number of common characteristics representing that the website associated with first legitimate URL is within the threshold similarity to the website associated with the received URL.

7.	(Canceled)
 
8.	(Currently amended) The method of claim [[7]]1, further comprising: 
	identifying a primary characteristic of the extracted content of the website associated with the received URL; 

	wherein said redirecting the browserapplication to the first legitimate URL is based on determining that the bid associated with the first legitimate URL is greater than any bids of the other legitimate URLs included in the secondary listing of legitimate URLs whose associated websites include characteristics matching the primary characteristic. 

9.	(Currently amended) The method of claim 1, further comprising: 
	recording, by the browser extension, user interactions
	generating analytics that quantify the user interactions

10.	(Currently amended) The method of claim 9, wherein the analytics include at least one of: a number of URL requests received, a number of instances that the browser application was redirected from any received URLapplication was redirected to any legitimate URL listed on [[a]]the primary listing of legitimate URLs, and a number of instances in which the browserapplication was redirected to any legitimate URL listed on [[a]]the secondary listing of legitimate URLs.

11.	(Original) The method of claim 1, wherein the browser extension operating in the browser application is configured to execute on a smartphone. 

12.	(Currently amended) A non-transitory computer-readable storage medium storing a browser extension that comprises computer program instructions, the computer program instructions when executed by a processor causing the processor to:
receive a uniform resource locator (URL);
obtain information indicating that the received URL is a counterfeit URL; 
extract content from a webpage associated with the received URL and from webpages associated with each of a plurality of legitimate URLs associated with legitimate entities; 
compare the extracted content from the webpage associated with the received URL and the extracted content from the webpages associated with each of the plurality of legitimate URLs to identify a first legitimate URL included in the plurality of legitimate URLs whose associated webpage has a similarity to the content of the webpage associated with the received URL that exceeds a threshold similarity, wherein identifying the first legitimate URL includes:
determining that no legitimate URL, included in a listing of known legitimate URLs that have subscribed to receive browser application redirects, has an associated webpage having a similarity to the extracted content of the webpage associated with the received URL that exceeds the threshold similarity; and
inspecting extracted content from webpages associated with legitimate URLs included in a secondary listing of legitimate URLs that are associated with a bid to receive redirected URL requests, wherein the first legitimate URL is included in the secondary listing of legitimate URLs and includes a greater bid value than any other legitimate URL listed on the secondary listing of legitimate URLs that are associated with webpages having a similarity to the content of the webpage associated with the received URL that exceeds the threshold similarity; and 
 redirect the browserapplication to the first legitimate URL based on identifying the first legitimate URL.

13.	(Previously presented) The non-transitory computer-readable storage medium of claim 12, wherein the computer program instructions, when executed by the processor, further cause the processor to:
	compare the received URL with a listing of known counterfeit URLs; and 
	transmit the extracted content of the webpage associated with the received URL to a counterfeit URL detection system configured to analyze the extracted content based on failing to match the received URL with any known counterfeit URL listed on the listing of known counterfeit URLs, wherein said obtaining information includes 

14.	(Canceled) 

15.	(Currently amended) The non-transitory computer-readable storage medium of claim 12, wherein the computer program instructions, when executed by the processor, further cause the processor to:
	record, by the browser extension, user behaviors and interactions with the received URL and the first legitimate URL
	generate analytics that quantify the user behaviors and interactions with the received URL and the first legitimate URL
	display the analytics on a webpage

16.	(Currently amended) A method comprising:
	receiving a request to access a webpage associated with a requested uniform resource locator (URL) [[on]]at a browser extension operating in a browser application
	applying a first model to content extracted from the webpage, the first model trained to output an assessment indicating that the requested URL is counterfeit; 
making a similarity determination to determine 
	redirecting the browserapplication from the requested URL to the legitimate URL based on the exceeded threshold similarity; 
	recording interactions between the user device and the requested URL and the legitimate URL; and 
	generating one or more analytics based on the recorded interactions;
wherein the similarity determination includes:
determining that all webpages associated with a primary listing of legitimate URLs do not exceed the threshold similarity to the extracted content of the webpage associated with the requested URL; and
comparing content extracted from the webpage associated with the requested URL with content associated with webpages listed in a secondary listing of legitimate URLs representing legitimate entities that include a bid to have the browser application redirect to their legitimate URLs, wherein the legitimate URL is included in the secondary listing of legitimate URLs.

17.	(Currently amended) The method of claim 16, wherein the analytics include at least one of: a number of URL requests received, a number of instances that the browser application was redirected from any requested URLapplication was the primary listing of legitimate URLs, and a number of instances in which the browserapplication was redirected to any legitimate URL listed on [[a]]the secondary listing of legitimate URLs.

18. 	(Previously presented) The method of claim 16, wherein the extracted content of any of the webpage associated with the requested URL and the webpage associated with the legitimate URL comprises at least one of: an object detected in an image extracted from the webpage, text extracted from the webpage, a hypertext transfer protocol (HTTP) request header or body, and an HTTP response header or body.

19.	(Currently amended) The method of claim 16, further comprising: 
	determining, from the recorded interactions, that a number of instances in which the browserapplication was redirected from a requested URL to a legitimate URL exceeds a threshold number; and 
	ing a social engineering module on
	
20.	(Currently amended) The method of claim 16, further comprising: 
	determining, from the recorded interactions, that a number of instances in which the browserapplication was redirected from a requested URL to a legitimate URL exceeds a threshold number; and 
a user to identify legitimate URLs and avoid counterfeit URLs, wherein the training module tracks a progression of the user through the series of instructions

21.	(New) The method of claim 16, further comprising the first model comparing the requested URL with a listing of known counterfeit URLs and matching the requested URL with a known counterfeit URL to determine that the requested URL is counterfeit.

22.	(New) The method of claim 16, wherein the primary listing of legitimate URLs represents legitimate entities that are subscribed to receive redirected URL requests.

Allowable Subject Matter
6.1.	Claims 1-6, 8-13, 15-22 are allowed.
6.2.	a). US Patent Application No. 20180115584  to Alhumaisan et al discloses generally relates to information security and, more particularly, to systems and methods implementing color image ray transform (IRT) for detecting phishing web pages. A focus is comparing the features of a questionable website to features of a legitimate website. Detection of a phishing website using color IRT includes: requesting access, on at least one computing device, to a web page having a Universal Resource Locator (URL); comparing, using the at least one computing device, the URL of the requested web page to a reference URL within a database stored in a memory; determining, using the 

b). US Patent No. 10616274 to Chang et al  an online system transmits to a mobile device a feed story that includes a uniform resource locator (URL) of a feed story website. The online system receives from the mobile device a URL log that includes URLs that the mobile device accessed in response to requesting content from the feed story website. The online system extracts a feature of at least one URL in the log, and inputs the extracted feature into a model that was trained, using machine learning, to identify websites that perform cloaking. The model generates a score indicating a likelihood that the feed story website performs cloaking based the extracted feature. The online system compares the score to a threshold to determine whether the feed story website performs cloaking. If the online system determines that the feed story website performs cloaking, the online system limits delivery of content including the URL of the feed story website.

c). US Patent No. 10104113 to Stein et al discloses a data processing method providing an improvement in computer security, comprises selecting a uniform resource location (URL) for classification wherein the selected URL is associated with a webpage; determining a URL risk score for the selected URL; comparing the URL risk score to a URL risk threshold; in response to determining that the URL risk score 

6.3.	This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks, filed 7/1/2021 are persuasive, and in the light of above the Examiner's amendments (as well as the other features of the independent claims-which applicant did not argued ) as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497